DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 was filed after the mailing date of the non-final rejection on October 1, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nitzel et al. (USPgPub 2013/0266603) for reasons of record.
In reply to the rejection, applicant argues that the instant oil-in-water emulsion comprising squalane and vitamin-E acetate is not anticipated by Nitzel et al.  Applicant states that claim 13 of Nitzel et al. includes an adjuvant specifically selected from a Markush group, but points out that none of the choices listed anticipate the instant formulation. Applicant points to paragraph [0124] and Table 14 of Nitzel et al. discussing “SP oil”, which is not the adjuvant 
Applicant’s arguments and a review of the teachings of Nitzel et al. have been fully considered, but are found unpersuasive. The instant claims require a vaccine composition “comprising” (an open-ended transitional phrase that does not exclude any additional elements, as per MPEP § 2111.03): an oil-in-water emulsion comprising squalane and vitamin E acetate.
An oil-in-water emulsion comprising vitamin E acetate is anticipated by Nitzel et al. as “XSolve” in paragraph [0126]. 
Vitamin E for use as an adjuvant is also taught by Nitzel et al. in paragraphs [0016, 0122] and claim 13.
An oil emulsion comprising 2-6% squalane is also anticipated by Nitzel et al. as “SP-oil” in paragraph [0124].  
Paragraphs [0016, 0122] and claim 13 of Nitzel et al. anticipate that the adjuvant in the vaccine formulation (additionally comprising a non-replicating PCV2 ORF2 and a live PRRSV, as instantly required) includes all of the various adjuvant components instantly listed, and explicitly “combinations thereof”.
MPEP § 2131.02 (II) states (emphasis underlined):
II.    A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED 
when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Since Nitzel et al. teach all of the requisite components in the instant vaccine claims, Nitzel et al. anticipate the invention. Unexpected properties upon combination of various components is immaterial.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nitzel et al. as applied to claims 1, 2, 5, 7, and 13 above, and further in view of Cornelius et al. (US 5,667,784).
In reply to the rejection of record, applicant points out that Cornelius et al. do not require the use or even mention squalane.
.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzel et al. as applied to claims 1, 2, 5, 7, and 13 above, and further in view of Jacobs et al. (WO 2009/127684 and Drexler et al. (USPgPub 2016/0303219).
In reply to the rejection of record, applicant argues that the instant invention does not employ mineral oil. Applicant points out that Jacobs et al. do not suggest using any additional antigen other than Lawsonia intracellularis, Mhyo, and PCV2 or suggest using other adjuvant besides submicron droplets comprising mineral oil-in-water and vitamin-E acetate. Applicant also argues that Jacobs et al. do not teach or suggest including a live PRRSV antigen and that neither Jacobs nor Drexler suggest squalane as an adjuvant. 
Applicant’s arguments and a review of the combined teachings of Nitzel and Jacobs et al. have been fully considered, but are found unpersuasive. Mineral oil is not specifically excluded from the instant vaccine adjuvant combination. “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, Nitzel et al. teach the use of a combination of various adjuvant components including:
an oil-in-water emulsion comprising vitamin E acetate, “XSolve”, in paragraph [0126];
vitamin E in paragraphs [0016, 0122] and claim 13;
an oil emulsion comprising 2-6% squalane, “SP-oil”, in paragraph [0124]; 
 a  polymer and water adjuvant, a water-in-oil adjuvant, and an aluminum hydroxide adjuvant; and
combinations thereof, see claim 13.
Jacobs et al. teach submicron droplets comprising mineral oil-in-water and vitamin-acetate, see claim 6.
The prior art does not teach away from using any adjuvant or combination thereof.
Regarding the disclosure of a combination of porcine antigens in a multivalent vaccine composition, Nitzel et al. et al. teach a combination vaccine comprising a non-replicating PCV-2 ORF2 antigen, a genetically modified live PRRSV, and a non-replicating, soluble portion of an M. hyo whole cell preparation, see claims 1 and 6-8. The only porcine antigen required to be taught, a non-replicating antigen from Lawsonia intracellularis, is satisfied by Jacobs et al. see claim 1 and Example 3 beginning on page 14, in addition to the inclusion of PCV2 ORF2 and Mhyo porcine antigens. The inclusion of a live PRRSV antigen and squalane as a component in the porcine vaccine is satisfied by the teachings of Nitzel et al. Therefore, all of the requisite limitations are satisfied by the combination of teachings in the prior art.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzel et al as applied to claims 1, 2, 5, 7, and 13 above, and further in view of Ballou et al. (USPgPub 2009/0136543).
In reply to the rejection of record, applicant distinguishes the teachings of Ballou et al. from the instant invention since Ballou et al. is only concerned with combining inactivated antigens from a single pathogen and does not include a live antigen component. Applicant argues a lack of motivation for the skilled artisan to have combined the teachings of Ballou et al. and Nitzel et al. and that even if the ordinary possessed a motivation to do so, a reasonable 
Applicant’s arguments and a review of the combination of the teachings of Nitzel et al. and Ballou et al. have been fully considered, but are found unpersuasive. The oil-in-water liquid compositions of Nitzel et al. and Ballou et al. both comprise an aqueous comprising squalane and alpha-tocopherol (vitamin E), see paragraph [0070] of Ballou et al. and paragraph [0124] and claims 1, 4, and 10 of Nitzel et al. Therefore, the vaccine formulations of each reference comprise overlapping, common adjuvant components that are clearly suitable for a combination of inactivated antigens, i.e., Ballou et al., as well as a combination of inactivated and live antigens, as taught by Nitzel et al. Therefore, success for preparing a combination vaccine by admixing an aqueous phase comprising various vaccine antigens with an oily phase comprising squalane and alpha-tocopherol (vitamin E) would have been reasonably expected by the ordinary artisan.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to have admixed the oil-in-water emulsion and an aqueous suspension comprising vaccine antigens, as taught by Ballou, to make the ready-to-use liquid oil-in-water component of Nitzel et al. to improve immune responses to the immunogen and reduce host reactogenicity, see paragraphs [0057 and 0061-0064] of Ballou et al. 
For these reasons, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, absent evidence to the contrary.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648